      Case 1:15-cv-03719-AT-OTW Document 119 Filed 08/12/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK                                    8/12/2020




 SECURITIES AND EXCHANGE COMMISSION,

                                      Plaintiff,
                                                               15-CV-3719 (AT)(OTW)
                           v.

 SEAN R. STEWART and ROBERT K. STEWART,

                                      Defendants.




             FINAL JUDGMENT AS TO DEFENDANT SEAN R. STEWART

       The Securities and Exchange Commission having filed a Complaint and Defendant Sean

R. Stewart having entered a general appearance; consented to the Court’s jurisdiction over

Defendant and the subject matter of this action; consented to entry of this Final Judgment;

waived findings of fact and conclusions of law; and waived any right to appeal from this Final

Judgment:

                                                   I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of

interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:

       (a)     to employ any device, scheme, or artifice to defraud;



                                                   1
      Case 1:15-cv-03719-AT-OTW Document 119 Filed 08/12/20 Page 2 of 5




       (b)     to make any untrue statement of a material fact or to omit to state a material fact

               necessary in order to make the statements made, in the light of the circumstances

               under which they were made, not misleading; or

       (c)     to engage in any act, practice, or course of business which operates or would

               operate as a fraud or deceit upon any person.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).


                                                  II.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 14(e) of the Exchange Act [15

U.S.C. § 78n(e)] and Rule 14e-3 [17 C.F.R. § 240.14e-3] promulgated thereunder, in connection

with any tender offer or request or invitation for tenders, from engaging in any fraudulent,

deceptive, or manipulative act or practice, by:

               (a)     purchasing or selling or causing to be purchased or sold the securities

                       sought or to be sought in such tender offer, securities convertible into or

                       exchangeable for any such securities or any option or right to obtain or

                       dispose of any of the foregoing securities while in possession of material

                       information relating to such tender offer that Defendant knows or has

                       reason to know is nonpublic and knows or has reason to know has been

                       acquired directly or indirectly from the offering person; the issuer of the


                                                  2
Case 1:15-cv-03719-AT-OTW Document 119 Filed 08/12/20 Page 3 of 5




            securities sought or to be sought by such tender offer; or any officer,

            director, partner, employee or other person acting on behalf of the offering

            person or such issuer, unless within a reasonable time prior to any such

            purchase or sale such information and its source are publicly disclosed by

            press release or otherwise; or

      (b)   communicating material, nonpublic information relating to a tender offer,

            which Defendant knows or has reason to know is nonpublic and knows or

            has reason to know has been acquired directly or indirectly from the

            offering person; the issuer of the securities sought or to be sought by such

            tender offer; or any officer, director, partner, employee, advisor, or other

            person acting on behalf of the offering person of such issuer, to any person

            under circumstances in which it is reasonably foreseeable that such

            communication is likely to result in the purchase or sale of securities in the

            manner described in subparagraph (a) above, except that this paragraph

            shall not apply to a communication made in good faith

                   (i)     to the officers, directors, partners or employees of the

                           offering person, to its advisors or to other persons, involved

                           in the planning, financing, preparation or execution of such

                           tender offer;

                   (ii)    to the issuer whose securities are sought or to be sought by

                           such tender offer, to its officers, directors, partners,

                           employees or advisors or to other persons involved in the

                           planning, financing, preparation or execution of the



                                      3
      Case 1:15-cv-03719-AT-OTW Document 119 Filed 08/12/20 Page 4 of 5




                                      activities of the issuer with respect to such tender offer; or

                              (iii)   to any person pursuant to a requirement of any statute or

                                      rule or regulation promulgated thereunder.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).


                                                III.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.


                                                IV.


       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19).




                                                 4
      Case 1:15-cv-03719-AT-OTW Document 119 Filed 08/12/20 Page 5 of 5




                                                     V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.



Dated: August 12, 2020
       New York, New York

                                                                                              _




                                                 5
